After the jurors were sworn, it appeared that there was a variance between the declaration and distringas issued. The former contained two demises, one by Dorcas Boyd executrix of John Boyd, the other by Matthew Dill and James Dill, each laid on the 2d January 1789, for 350 acres of land, in Hunt-ingdon township. The distringas pursued the titling of the cause as above.
The defendants’ counsel agreed to set the distringas right; but the adverse party, finding that their demise was laid before the date of their patent, viz. June 1789, would not accede to terms offered. Whereupon the court discharged the jury, saying, they had no such cause before them, but ordered the lessor of the plaintiff to pay the costs of the term.